DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/6/2021 has been entered.  Claims 1-2, 4, 7-14, and 17 are pending in the application.  Claims 3, 5-6, and 15-16 are cancelled.  The amendments to the claims, specification, and abstract overcome each and every objection previously set forth in the Non-Final Office Action mailed on 5/7/2021.
  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The following references appear in the specification but are not listed on an IDS:
EP2419038 (specification paragraph [0005])
EP2148770 (specification paragraph [0052])

REASONS FOR ALLOWANCE
Claims 1-2, 4, 7-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments dated 8/6/2021 are persuasive.
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the electro-chemical surgical instrument as claimed, specifically including a source of a cleavage solution containing sodium 2-mercaptoethanesulfonate (MESNA) able to break disulphide bonds of polypeptide chains and proteins.  The closest prior art is McClurken et al. (US 2002/0062123 A1) and Capart (WO 2014/180902 A1).  
McClurken discloses an electrosurgical instrument (5a, see Fig. 7) for separating target tissues in an operating site (see par. [0184]), said electrosurgical instrument comprising: (A) a mechanical dissector for removing the target tissues (see par. [0184]), comprising: a. an electrically conductive mechanical dissector instrument (18a-b) configured for exerting a separation force on the target tissues to be dissected and having one of the following geometries: a forceps (see Fig. 7, par. [0184]) (note: only one of a blade, a spatula, a spoon, a forceps, or a Maryland dissector are required by the claim as they are written in the alternative), the electrically conductive mechanical instrument (18a-b) being coupled to a distal end of, b. a tube (17) which is non-conductive and extends over a length measured parallel to a longitudinal axis from a proximal end to the distal end (see Fig. 7); c. a source (1) of a solution which is fluidly coupled through a pump (3) (see par. [0105] and [0129]), to an inlet of, d. a channel 
Capart discloses an electro-chemical surgical instrument comprising a source of a cleavage solution containing sodium 2-mercaptoethanesulfonate (MESNA) able to break disulphide bonds of polypeptide chains and proteins (see Capart page 1 lines 29-31 and page 3 lines 13-15).  However, it would not have been obvious to a person of ordinary skill in the art to substitute the solution of McClurken with the cleavage solution containing MESNA as taught by Capart because the MESNA solution would have to be delivered at a much slower flow rate than the solution of McClurken, which would not be sufficient to cool surrounding tissues and would not be appropriate for the flow rate to power supply function of the McClurken device (see Remarks of 8/6/2021).
Claims 2, 4, 7-14, and 17 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.